BROOKSDALE SENIOR LIVING, INC., d/b/a ARC BOCA RATON, INC., Appellant,
v.
MARDA ZIMRING, as Personal Reprensentative of the Estate of LUCILLE LEVIN, deceased, and MARDA ZIMRING and LINDA HENDERSON, Individually, Appellees.
No. 4D09-2556.
District Court of Appeal of Florida, Fourth District.
May 26, 2010.
Thomas A. Valdez and Scott Teich of Quintairos, Prieto, Wood & Boyer, P.A., Tampa, for appellant.
Kara Berard Rockenbach of Methe & Rockenbach, P.A., West Palm Beach, and Jack Scarola and Karen E. Terry of Searcy, Denney, Scarola, Barnhart & Shipley, P.A., West Palm Beach, for appellees.
PER CURIAM.
Affirmed.
WARNER, TAYLOR and MAY, JJ., concur.
Not final until disposition of timely filed motion for rehearing.